Exhibit 10.18

 

EXECUTIVE CHANGE IN CONTROL AGREEMENT

 

This EXECUTIVE CHANGE IN CONTROL AGREEMENT (“Agreement”) is entered into on
January 14, 2016, and shall be deemed to be effective as of December 1, 2015, by
and between the Federal Home Loan Bank of New York (the “Bank”), and
[Executive’s name] (the “Executive”).

 

WHEREAS, the Bank recognizes the valuable services that the Executive provides
and desires to be assured that the Executive will continue the Executive’s
active and objective participation in the business of the Bank; and

 

WHEREAS, the Executive desires assurance that, in the event of any change in
control, consolidation, or reorganization of the Bank, the Executive will
continue to have the responsibility and status the Executive has earned, either
with the Bank or with a successor to the Bank.

 

NOW, THEREFORE, in consideration of the promises and the mutual agreements
herein contained, the Bank and the Executive hereby agree as follows:

 

1.   Definitions

 

“Bank” shall mean the Federal Home Loan Bank of New York and any other entity
within the definition of “Bank” in Section 6(a).

 

“Cause” shall mean:

 

(i) indictment of the Executive for, or conviction of, or plea of guilty or nolo
contendere with respect to, or agreement to enter into a pre-trial diversion or
similar program in connection with the prosecution for, a felony of any type or
any crime involving fraud, theft, misappropriation, embezzlement, dishonesty,
breach of trust or money laundering or any form of moral turpitude;

 

(ii) engagement in the performance of the Executive’s duties hereunder, or
otherwise to the material and demonstrable detriment of the Bank, in willful
misconduct, neglect, fraud, misappropriation or embezzlement;

 

(iii)  repeated failure to adhere to the directions of the Board of Directors to
adhere to the Bank’s policies and practices, or a single failure to follow the
direction of the Board that directly causes a financial loss of at least $3
million to the Bank;

 

(iv)  repeated failure to devote substantially all of the Executive’s business
time and efforts to the Bank;

 

1


 

(v) breach in any material respect of the terms and provisions of this Agreement
and failure to cure such breach within 10 days following written notice from the
Bank specifying such breach;

 

(vi) engagement in any activity or conduct that results in a written request
under applicable Federal law from the Federal Housing Finance Agency or any
other regulatory agency requesting that the Bank materially reduce the
Executive’s responsibilities or terminate the employment of the Executive; or

 

(vii) engagement in any activity or conduct that results in the Executive being
barred from employment by the Bank by operation of any law or regulation or by
any final order of any court or regulatory authority, including, without
limitation, any removal or barring of employment of the Executive pursuant to 12
U.S.C. § 4636a and 12 C.F.R. § 1209.8 (or any successor provisions).

 

“Change in Control” of the Bank shall mean the occurrence at any time of any of
the following events:

 

(i) the merger, reorganization or consolidation of the Bank with or into another
Federal Home Loan Bank or other entity, other than any such event that is
mandated by federal statute, rule, regulation, or directive, including 12 U.S.C.
§ 1421, et seq., as amended, and 12 U.S.C. § 4501 et seq., as amended, and which
the Director of the Federal Housing Finance Agency (or successor agency) has
determined should not be a basis for making payment under this Agreement, by
reason of the capital condition of the Bank or because of unsafe or unsound
acts, practices, or conditions ascertained in the course of the Agency’s
supervision of the Bank or because any of the conditions identified in 12 U.S.C.
§ 4617(a)(3) are met with respect to the Bank (which conditions do not result
solely from the mandated reorganization itself, or from action that the Agency
has required the Bank to take under 12 U.S.C. § 1431(d));

 

(ii) the sale or transfer of all or substantially all of the business or assets
of the Bank (or its successors or assigns) to another Federal Home Loan Bank or
other entity;

 

(iii) the purchase by the Bank of all or substantially all of the business or
assets of another Federal Home Loan Bank or other entity;

 

(iv) as a result of one or a series of related transactions, the number of
members of the board of directors of the Bank located in New York, New Jersey,
Puerto Rico and the U.S. Virgin Islands cease to constitute a majority of the
directors of the Bank (excluding, for purposes of this clause (iv), non-member
independent directors); or

 

(v) the liquidation or dissolution of the Bank (or its successor in a Change in
Control).

 

2


 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the Treasury Regulations and other interpretive guidance issued
thereunder.

 

“Compensated Termination” shall have the meaning set forth in Section 2(a).

 

“Disability” shall mean a situation where, as a result of the Executive’s
incapacity due to physical or mental illness, the Executive shall have been
absent from the Executive’s duties with the Bank for an aggregate of twelve (12)
out of fifteen (15) consecutive months and, within thirty (30) days after a
Notice of Termination is thereafter given by the Bank to the Executive, the
Executive shall not have returned to the full-time performance of the
Executive’s duties.

 

“Good Reason” shall mean any of the following:

 

(a)  during the period —

 

(1) beginning with the earliest to occur of the following three dates, as
applicable:

 

(A)  twelve (12) months prior to the execution of a definitive agreement
regarding a Change in Control of the Bank, or

 

(B)  if a Change in Control has been mandated by federal statute, rule,
regulation or directive, twelve (12) months prior to the effective date of such
Change in Control, or

 

(C)  twelve (12) months prior to the adoption of a plan or proposal for the
liquidation or dissolution of the Bank, and

 

(2)   ending twenty-four (24) months after the effective date of such Change in
Control,

 

(i)

a material change in the Executive’s status, position, job title or principal
duties and responsibilities as a key employee of the Bank which does not
represent a promotion from the Executive’s status and position as in effect as
of the date hereof (“Position”), unless otherwise voluntarily agreed to in
writing by the Executive, or

 

 

(ii)

the assignment to the Executive of any duties or responsibilities (or removal of
any duties or responsibilities), which assignment or removal is not consensual
and is materially inconsistent with such Position, unless otherwise voluntarily
agreed to in writing by the Executive, or

 

 

(iii)

any removal of the Executive from such Position (including, without limitation,
all demotions and harassing assignments), except in connection with the
termination of the Executive’s employment for Cause or Disability, or as a
result of the Executive’s death, or

 

 

(iv)

the relocation of the Executive’s principal place of employment by the Bank to a
location more than fifty (50) miles from the Executive’s principal place of
employment as of the effective date of a Change in Control of the Bank that also
results in an increase in the Executive’s commute from the Executive’s principal
residence to

 

3


 

Executive’s principal place of employment by the Bank of more than fifty (50)
miles. unless otherwise voluntarily agreed to in writing by the Executive;

 

(b)    within twenty-four (24) months after the effective date of a Change in
Control of the Bank, (a) a reduction by the Bank in the Executive’s base salary
as in effect immediately prior to such Change in Control, or (b) the Bank’s (or
its successor’s) failure to increase (within 12 months of the Executive’s last
increase in base salary) the Executive’s base salary after a Change in Control
of the Bank in an amount which is not less than 80% of the average percentage
increase in base salary for all officers of the Bank effected in the preceding
twelve (12) months;

 

(c)    within twenty-four (24) months after the effective date of a Change in
Control of the Bank, (a) any failure by the Bank to continue in effect any plan
or arrangement, including, without limitation, benefit and incentive plans, in
which the Executive is participating immediately prior to such Change in Control
(hereinafter referred to as “Plans”), unless such Plans have been replaced with
similar benefits that are not materially less than the Executive’s benefits
under such Plans, or (b) the taking of any action by the Bank which would
adversely affect the Executive’s participation in or materially reduce the
Executive’s benefits under any such Plan or in or under fringe benefits enjoyed
by the Executive immediately prior to the time of such Change in Control of the
Bank;

 

(d)    any material breach by the Bank of any provisions of this Agreement or
any other agreement with the Executive; or

 

(e)    any failure by the Bank or its successors and assigns to obtain the
assumption of this Agreement by any successor or assign of the Bank.

 

“Notice of Termination” shall mean a written notice which shall indicate those
specific termination provisions in this Agreement upon which the Bank or the
Executive, as the case may be, has relied for such termination and which sets
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Executive’s employment under the provision so
indicated.

 

“Payment Determination Date” shall have the meaning set forth in
Section 2(b) below.

 

“Position” is defined in the above definition of “Good Reason”.

 

“Retirement” shall mean the planned and voluntary termination by the Executive
of the Executive’s employment on or after reaching the earliest retirement age
permitted by the Bank’s qualified retirement plans.

 

2.    Compensated Termination

 

(a)        Compensated Termination. If the Executive incurs a Compensated
Termination while the Executive is employed by the Bank or within twenty-four
(24) months after the effective date of a Change in Control of the Bank (whether
the Executive is then employed by the Bank or by its successor in a Change in
Control), the Executive shall be entitled to the benefits provided in

 

4


 

Section 4(a).  For purposes of this Agreement, a “Compensated Termination” means
termination of the Executive’s employment under either of the following
circumstances:

 

(i)             By the Executive for Good Reason; or

 

(ii)          By the Bank (or by its successor in a Change in Control) without
Cause at any time during the period —

 

(1) beginning with the earliest to occur of the following three dates, as
applicable:

 

  (A) twelve (12) months prior to the execution of a definitive agreement
regarding a Change in Control, or

 

  (B) if a Change in Control has been mandated by federal statute, rule,
regulation or directive, twelve (12) months prior to the effective date of such
Change in Control, or

 

  (C) twelve (12) months prior to the adoption of a plan or proposal for the
liquidation or dissolution of the Bank, and

 

 (2) ending twenty-four (24) months after the effective date of such Change in
Control.

 

(b) Payment Determination Date. The “Payment Determination Date,” for purposes
of determining when a payment resulting from a Compensated Termination must be
made pursuant to Section 4(a), shall mean the effective date of the termination
of the Executive’s employment with the Bank if such termination is a
“Compensated Termination.”

 

(c) Non-Compensated Termination. For the avoidance of doubt, none of the
following events shall result in any payment to the Executive for a Compensated
Termination under Section 4(a) of this Agreement:

 

(i)

The termination of employment by the Executive without Good Reason;

 

 

(ii)

The termination of the Executive’s employment for Cause by the Bank (or its
successor in a Change in Control);

 

 

(iii)

The termination of the Executive’s employment without Cause by the Bank (or its
successor in a Change in Control) —

 

 

 

(1) prior to the date which is the earliest to occur of the following three
dates, as applicable:

 

 

 

  (A) twelve (12) months prior to the execution of a definitive agreement
regarding a Change of Control of the Bank, or

 

5


 

 

  (B) if a Change of Control has been mandated by federal statute, rule,
regulation or directive, twelve (12) months prior to the effective date of such
Change of Control, or

 

 

 

  (C) twelve (12) months prior to the adoption of a plan or proposal for the
liquidation or dissolution of the Bank, or

 

 

 

 (2) more than twenty-four (24) months after the effective date of a Change of
Control;

 

 

(iv)

The termination of the Executive’s employment by the Bank (or its successor in a
Change of Control) for Disability;

 

 

(v)

The death of the Executive; or

 

 

(vi)

The Retirement of the Executive, if the Executive has delivered written notice
to the Bank, before the commencement of the time period described in
Section 2(c)(iii), of the Executive’s intention to retire.

 

3.    Termination of Employment

 

The provisions of this Section 3 are included in this Agreement for purposes of
clarifying the rights of termination of the employment relationship between the
Bank and the Executive. Such provisions shall not prejudice the Executive’s
right to receive payments or benefits required to be provided to the Executive
if any such termination is a “Compensated Termination” as defined in Section 2
above.

 

(a)    Termination by the Bank. The Bank may terminate the employment of the
Executive as follows:

 

(i) For Cause upon the adoption of a resolution by the affirmative vote of not
less than a majority of the Bank’s Board of Directors at a meeting of the Board
(after reasonable notice to the Executive and an opportunity for the Executive,
together with counsel, to be heard by the Board), finding that, in the good
faith belief of the Board, the Executive engaged in the conduct set forth in the
definition of “Cause” in Section 1 and specifying the particulars thereof in
detail, it being understood that a vote of the Board will not be required if the
Executive is removed for cause by the Bank at the direction of the Federal
Housing Finance Agency, or by the Federal Housing Finance Agency, or by or at
the direction of any successor to the Federal Housing Finance Agency, pursuant
to 12 U.S.C. §§ 4615, 4616, 4617 or 4636a, or any statutory provisions
subsequently enacted that grant removal authority to such agency, or any
rules or regulations issued thereunder;

 

(ii)    Without Cause;

 

(iii)   Upon the Disability of the Executive; and

 

6


 

(iv)   Upon the death of the Executive.

 

(b)    Termination by the Executive. The Executive may terminate employment with
the Bank as follows:

 

(i)     For Good Reason;

 

(ii)   Without Good Reason; or

 

(iii)    Upon the Executive’s Retirement, in which case the Executive shall be
entitled to all benefits under any retirement plan of the Bank and other plans
to which the Executive is a party.

 

(c)    Notice of Termination.

 

(i)    Any termination by the Bank for Disability or Cause shall be communicated
by a Notice of Termination; provided, however, that the failure by the Bank to
give notice in such circumstances shall not automatically constitute a
Compensated Termination.

 

(ii)    Any termination of employment by the Executive for Good Reason will be a
Compensated Termination only if the Executive gives Notice of Termination to the
Bank therefore within ninety (90) days of the event or occurrence which
constitutes “Good Reason,” provided, further, that, if the Executive gives such
Notice of Termination to the Bank in a timely manner, the Executive shall not be
deemed to have waived any of the Executive’s rights hereunder in the event he
remains in the employment of the Bank while he and the Bank engage in good faith
discussions to resolve any event or occurrence which constitutes “Good Reason.”
The Bank has a thirty (30) day period following receipt of notice during which
it may remedy the condition and not be required to pay the amount.

 

(iii)    Any termination by the Bank without Cause or by the Executive without
Good Reason shall be communicated to the other party in accordance with the
general notice provisions of this Agreement.

 

4.    Payment for Compensated Termination

 

(a)    In the event of a Compensated Termination, the Bank shall provide the
Executive with:

 

(i) a payment equal to [for the Bank’s CEO, 2.99] [for Management Committee
members other than the CEO, and the Chief Audit Officer, {hereinafter, “all
others”}, 1.50] times the average of the Executive’s three (3) preceding
calendar years’ gross base salary as reflected on the Executive’s W-2, including
any amounts deferred or matched under any qualified or non-qualified salary
deferral plans sponsored by the Bank (provided that for any calendar year in
which the Executive received base salary for less than the entire calendar year,
the gross amount shall be

 

7


 

annualized as if such amount had been payable for the entire calendar year);

 

(ii) a payment equal to [for the Bank’s CEO, 2.99] [for all others, 1.50] times
the full “target” payout estimate (not considering the annual deferred amount)
from the prior year’s Bank Incentive Compensation Plan (“ICP”) if the Executive
was participating in such ICP, it being understood that: (a) such payment will
not be measured based on actual performance results or deferrals, unless the
Executive’s actual performance result was below target, in which case the
Executive’s actual ICP payment (with the annual deferral added back in) will be
taken into account; (b) if the Executive did not participate in the prior year’s
ICP, the Executive will not receive any payment under this subsection; (c) if
the Executive was employed during a portion of the calendar year, the amount to
be calculated (the target or the lesser amount) shall be annualized; and (d) any
payments otherwise earned and deferred under the deferral component of the ICP
(or any other incentive or non-qualified savings plan established by the Bank in
the future) are outside the scope of this Agreement and will be paid in
accordance with the terms of such plans;

 

(iii) a payment equal to the cost of health, dental, and vision care benefits
that were actually incurred by the Bank on behalf of the Executive (and on
behalf of the Executive’s spouse and dependents if such costs were incurred by
the Bank) during the period extending back 12 months immediately prior to the
Payment Determination Date;

 

(iv) a payment in the amount of $15,000 which may be used by the Executive for
job search-related expenses;

 

(v) a payment in the amount of $15,000 which may be used by the Executive for
accounting, actuarial, financial, legal and/or tax services; and

 

(vi) additional benefits under the Bank’s non-qualified Benefit Equalization
Plan (“BEP”), payable under Section 3 of the BEP with automatic and full vesting
provided under both the Bank’s qualified retirement plan (disregarding age and
years of service limit, if contained in the qualified retirement plan) and BEP,
with such benefits calculated as if:

 

(1)         the Executive is [if such person is the Bank’s CEO, three years
older]   [for all others, one and a half years older] than the Executive’s
actual age;

 

(2)         the Executive had [if such person is the Bank’s CEO, three] [for all
others, one and a half] additional years of service at the same annual rate of
compensation (as defined in the Regulations Governing the Comprehensive
Retirement Program of the Financial Institutions Retirement Fund as from time to
time amended, and as adopted by the Bank) in effect for the 12

 

8


 

month period ending on the December 31 date which immediately precedes the
Compensated Termination (including any compensation deferred by the Executive);

 

(3)         the Executive maintained the same deferral elections under the
Bank’s qualified retirement plan and the BEP as in effect on the date
immediately preceding the Compensated Termination; and

 

(4)         the BEP continued in effect without change in accordance with its
terms as in effect on the date immediately preceding the Compensated
Termination.

 

The Bank shall distribute such amounts (except the amount provided under
Section 4(a)(vi)) in a lump sum in cash within sixty (60) days of the Payment
Determination Date. The amount provided under Section 4(a)(vi) above shall be
distributed at the same time as the Executive’s benefit under the BEP is
distributed in accordance with the Executive’s payment election made under the
BEP.

 

(b)  Notwithstanding any other provision of this Agreement, if (i) any of the
payments that would be made to the Executive under Section 4 hereof and any
other payments the Executive would receive from the Bank constitute “parachute
payments” as defined exclusively by the Code in Section 280G (such payments,
collectively, “280G Benefits”) and (ii) the aggregate value of such 280G
Benefits, when valued in accordance with Section 280G of the Code, equals an
amount that would subject the Executive to an excise tax under Section 4999 of
the Code, then the amount payable under this Agreement shall be automatically
reduced to an amount that is ten dollars ($10.00) less than the lowest amount of
280G Benefits which, when combined with such other 280G Benefits, would subject
Executive to the excise tax under Section 4999 of the Code; provided, however,
that the 280G Benefits payable under this Agreement shall be so reduced only if
(X) the excise tax under Section 4999 of the Code is in fact a taxable
obligation of the Executive; and (Y) the reduced 280G Benefit amount received by
the Executive, less all applicable Federal, state and local taxes, would be
greater than the unreduced 280G Benefit amount to be received by the Executive,
less all applicable Federal, state and local taxes including the excise tax
required to be paid under Section 4999 of the Code. In addition, the Executive
acknowledges and agrees that the Executive is not entitled to any reimbursement
by the Bank for any taxes payable by the Executive as a result of the payments
received by the Executive pursuant to this Section 4, including, without
limitation, any excise tax imposed by Section 4999 of the Code. For the
avoidance of doubt, the determination of whether a payment is a “parachute
payment” under this Section 4(b) shall be made by the Bank and include, in part,
an analysis of whether (i) the Bank is subject to Section 280G of the Code,
(ii) the Executive is a “disqualified individual” under Section 280G of the
Code, and (iii) the payment is exempt from being considered a “parachute
payment” under Section 280G of the Code. Any calculations of the benefit owed
with respect to this Section 4(b) shall be made by a tax accountant or lawyer
selected and paid by the Bank other than the Bank’s regular external auditors.

 

(c)    Notwithstanding Section 4(a), if the Bank is not in compliance with any
applicable regulatory capital or regulatory leverage requirement or if the
payment would cause the Bank to

 

9


 

fall below applicable regulatory requirements, such payment shall be deferred
until such time as the Bank achieves compliance with its regulatory requirement.

 

(d) Notwithstanding any other provision of this Agreement, the payments
described in Section 4(a) are conditioned in all respects upon the execution and
delivery of the Bank’s standard release form, and the release having become
irrevocable, no later than 60 days after termination of employment, and
(ii) without limiting the generality of the foregoing, no portion of such
payments and benefits shall be or ever become required to be paid unless the
release is executed and delivered, and has become irrevocable, before the
expiration of such 60 day period.  If any payment would, without regard to this
Section 4(d), become payable prior to the date that the Release has become
effective and irrevocable, then the payment, to the extent delayed, shall
(without interest) be paid 15 days after the Release has become effective and
irrevocable; provided that, if such 60-day period ends in a calendar year after
the calendar year in which the Executive’s employment terminates, then, to the
extent required by Section 409A of the Code to avoid additional taxes
thereunder, any portion of the payments that would have been made during such
first calendar year shall instead be withheld and paid or be effective on the
later of (x) the first payroll date in such second calendar year or (y) the time
that the payment would have been paid without regard to this proviso.

 

5.    No Obligation to Seek Further Employment; No Effect on Other Contractual
Rights

 

(a)    The Executive shall not be required to seek other employment, nor shall
any payment made under this Agreement be reduced by any compensation received
from other employment.

 

(b)    The provisions of this Agreement, and any payment provided for hereunder,
shall not reduce any amounts otherwise payable, or in any way diminish the
Executive’s existing rights, or rights which would accrue solely as a result of
the passage of time, under any Bank plan.

 

6.    Successor Provisions

 

(a)    With Regard to the Bank. This Agreement is binding upon the successors
and assigns of the Bank. The Bank and its successors and assigns will require
any successor or assign (whether direct or indirect, in a reorganization, by
operation of law, or otherwise) to all or substantially all of the business
and/or assets of the Bank, to enter into a written agreement in form and
substance satisfactory to the Executive. In the written agreement, the successor
and its assigns will expressly, absolutely and unconditionally assume and agree
to perform this Agreement in the same manner and to the same extent that the
Bank would be required to perform it if no such succession or assignment had
taken place. In such event, the Bank agrees that it shall pay or shall cause
such employer to pay any amounts owed to the Executive pursuant to Section 4.

 

As used in this Agreement, “Bank” shall mean the Bank as hereinbefore defined
and any successor or assign to its business and/or assets as aforesaid which
executes and delivers the agreement provided for in this Section or which
otherwise becomes bound by all the terms and provisions of this Agreement by
operation of law. If at any time during the term of this Agreement the Executive
is employed by any corporation a majority of the voting securities of which is
then owned by the Bank, the term “Bank” shall include such employer. Whether or
not

 

10


 

another entity becomes the successor or assign of the Bank under this Agreement,
the maximum amount which the Executive may receive from all sources under this
Agreement in a Compensated Termination shall be the amounts set forth in
Section 4.

 

(b)    With Regard to the Executive. This Agreement shall inure to the benefit
of and be enforceable by the Executive’s personal and legal representatives,
executors, administrators, successors, heirs, distributees, and legatees. If the
Executive should die while any amounts are still payable to the Executive
hereunder, all such amounts, unless otherwise provided herein, shall be paid in
accordance with the terms of this Agreement to the beneficiary designated by
notice in writing executed by the Executive and filed with the Bank, or failing
such designation, to the Executive’s estate.

 

7.    Late Payment of Benefits.  Any payment made later than the time provided
for in Section 4(a) for whatever reason, including, without limitation, the
reasons set forth in Section 4(c), shall include interest at the Bank’s cost of
funds plus three percent (3%), which shall begin to accrue on the ninetieth
(90th) day following the Executive’s Payment Determination Date.

 

8.     Employment Rights. This Agreement shall not confer upon the Executive any
right to continue in the employ of the Bank and shall not in any way affect the
right of the Bank to dismiss or otherwise terminate the Executive’s employment
at any time and for any reason with or without cause. This Agreement is not
intended (a) to be an employment agreement or (b) to define all aspects of the
employment relationship between the Bank and the Executive including, but not
limited to applicable employment or benefit policies of the Bank. To the extent
there is any conflict between the terms hereof and the terms of any employment
or benefit policies of the Bank, the terms of this Agreement shall control. Any
payments or benefits to which the Executive may be entitled hereunder will not
constitute wages for work performed by the Executive.

 

9.    Tax Withholdings and Payments. The Bank will withhold from any amounts
payable to the Executive under this Agreement to satisfy all applicable federal,
state, local or other withholding taxes. All amounts payable under
Section 4(a) are considered “wages” to be reported on Form W-2. The normal
withholding rules for wages apply. The Bank will also withhold any excise taxes
owed under Code Section 4999.  The Executive shall be responsible for the
payment of all federal, state and local income taxes which may be due with
respect to any payments made to the Executive pursuant to this Agreement.

 

10.      Section 409A.  This Agreement is intended to comply with Section 409A
of the Code or an exemption thereunder or exception therefrom, and shall be
construed and administered in accordance with Section 409A of the Code or such
exemption or exception, as applicable.  Any payments to be made under this
Agreement upon a termination of employment shall only be made, subject to the
terms of this Agreement, if the termination of employment also constitutes a
“separation from service” under Section 409A of the Code.  For purposes of
Section 409A of the Code, each installment payment provided under this Agreement
shall be treated as a separate payment.  If the Executive is entitled to any
reimbursement of expenses or in-kind benefits that are includable in the
Executive’s federal gross taxable income, the amount of such expenses
reimbursable or in-kind benefits provided in any one calendar year shall not
affect the expenses

 

11


 

eligible for reimbursement or the in-kind benefits to be provided in any other
calendar year, and the reimbursement of an eligible expense must be made no
later than December 31 of the year after the year in which the expense was
incurred.  The Executive’s right to reimbursement of expenses or in-kind
benefits under this Agreement shall not be subject to liquidation or exchange
for another benefit.  Notwithstanding any other provision of this Agreement, if
any payment or benefit provided to the Executive in connection with the
Executive’s termination of employment is determined to constitute “nonqualified
deferred compensation” within the meaning of Section 409A of the Code and the
Executive is determined to be a “specified employee” as defined in Section
409A(a)(2)(b)(i) of the Code, then such payment or benefit shall not be paid
until the first payroll date to occur following the six-month anniversary of the
termination date (the “Specified Employee Payment Date”) or, if earlier, on the
Executive’s death.  The aggregate of any payments that would otherwise have been
paid before the Specified Employee Payment Date shall be paid to the Executive
in a lump sum on the Specified Employee Payment Date and thereafter, any
remaining payments shall be paid without delay in accordance with their original
schedule.  Notwithstanding the foregoing, the Bank makes no representations that
the payments and benefits provided under this Agreement comply with Section 409A
of the Code and in no event shall the Bank or its respective directors,
officers, employees or advisors be liable for all or any portion of any taxes,
penalties, interest or other expenses that may be incurred by the Executive on
account of non-compliance with Section 409A of the Code.

 

11. No Prohibited Payments.  Notwithstanding any other provision of this
Agreement to the contrary, (i) the Executive acknowledges that the Bank will
comply with any applicable statutory or regulatory requirements relating to the
payment of amounts under this Agreement, or otherwise, (ii) in this regard, any
payments made to the Executive pursuant to this Agreement, or otherwise, are
subject to and conditioned upon their compliance with, including receipt of any
required regulatory approvals, any applicable law, regulation, or regulatory
requirement, including 12 U.S.C. § 4518, 12 C.F.R. Part 1213 and 12 C.F.R.
Part 1230, and (iii) in the event that a governmental authority, or a court
having jurisdiction, directs that any portion or all of the amounts provided in
this Agreement may not be paid to the Executive by the Bank, the Executive
agrees that (A) the Executive will not be entitled to such payments, and (B) if
previously paid, the Executive will return to the Bank the amount of such
payment specified in such order.  Such repayment shall be made within 20
business days after written demand by the Bank and the order is delivered to the
Executive.  If any proceeding is commenced in which the legality of any payments
made or to be made under this Agreement is at issue, the Bank will provide the
Executive with written notice promptly after it has notice thereof, to the
extent not prohibited by applicable law.

 

12.    Notice.  For purposes of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered by hand, delivered by a
nationally-recognized overnight courier service, or mailed by United States
registered mail, return receipt requested, postage prepaid, as follows:

 

12


 

If to the Bank, to:

 

Federal Home Loan Bank of New York

101 Park Avenue
New York, New York 10178
Attention: Chairman of the Board of Directors

 

with a copy to the General Counsel at the same address

 

If to the Executive, to:

 

The residence address on file with the Bank

 

or such other address as either party may have furnished to the other in writing
in accordance herewith. Any notice shall be effective upon receipt.

 

13.    Legal Fees and Expenses. The Bank shall pay all reasonable legal fees and
expenses which the Executive may incur as a result of the Bank’s contesting the
validity or enforceability of this Agreement or the calculation of amounts
payable hereunder so long as (i) the Executive is successful on the merits, or
(ii) the parties agree to a settlement of the dispute.

 

14.    Term. This Agreement shall remain in effect during the Executive’s
employment during the three-year period immediately following the date first
written above, provided that if a definitive agreement or mandate pertaining to
a Change in Control becomes effective during such three year period, then any
termination shall not become effective for the Bank (or its successor under a
Change in Control) until twenty-eight (28) months after the effective date of
the Change in Control.  Notwithstanding the foregoing, the Agreement shall
survive termination of the Executive’s employment (if the Agreement is in effect
on termination of employment) until all payments and benefits the Executive is
then entitled to, or becomes entitled to, under the Agreement, if any, have been
paid.

 

15.    Miscellaneous.

 

(a)    No Modification. No provisions of this Agreement may be modified, waived
or discharged unless such waiver, modification or discharge is agreed to in
writing signed by the party or parties hereto to be bound.

 

(b)    No Waiver. No waiver by either party hereto at any time of any breach by
the other party hereto of, or compliance with, any condition or provision of
this Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.

 

(c)    Entire Agreement. No agreements or representations, oral or otherwise,
express or implied, with respect to the subject matter hereof have been made by
either party which are not set forth expressly in this Agreement.

 

13


 

(d)    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York (excluding conflicts of laws
principles), except to the extent such law is preempted by the laws of the
United States.

 

(e)    Headings. Section or paragraph headings contained herein are for
convenience of reference only and are not to be considered a part of this
Agreement.

 

(f)    Validity. The invalidity or unenforceability of any provisions of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

 

(g)    Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

 

(h)    Rescission of Prior Agreements. This Agreement shall rescind and fully
replace any prior agreement that may have been entered into between the
Executive and the Bank pertaining to the Change in Control and the subject
matter herein.

 

IN WITNESS WHEREOF, this Agreement is executed as of the date first above
written and is effective as of the 1st day of December, 2015.

 

 

Federal Home Loan Bank of New York

 

 

 

By:

/s/ Michael M. Horn

 

 

 

Name: Michael M. Horn

 

 

 

Title: Chairman of the Board of Directors

 

 

 

 

 

Executive

 

 

 

By:

/s/ [Executive’s Name]

 

 

 

Name: [Executive’s Name]

 

14